Citation Nr: 1232569	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether the reduction from a 30 percent rating to a noncompensable rating for the Veteran's service-connected tinea, effective July 1, 2008, was proper.

2.  Entitlement to an increased disability rating for service-connected tinea, rated as 30 percent disabling prior to July 1, 2008 and noncompensably disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1971 to June 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006, July 2006, September 2007, and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The sole issue certified by the RO for appellate review has been phrased as the propriety of the reduction in the Veteran's disability evaluation of his service-connected tinea (diagnosed during appeal as including tinea pedis, tinea cruris, and tinea versicolor).  However, the record reflects that the instant appeal stems from the Veteran's increased rating claim, received by VA in March 2006.  Pursuant to the results of VA examinations requested in conjunction with this increased rating claim, the RO increased the Veteran's evaluation to 30 percent disabling, and later reduced his evaluation, resuming his former noncompensable rating.  However, the Veteran's statements of record reflect his contention that he is entitled to a compensable rating for his service-connected tinea and that therefore both the reduction and the RO's subsequent failure to award him a compensable rating are erroneous.  Accordingly, the Board has rephrased the issues on appeal.

The Veteran's increased rating claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO assigned a 30 percent disability evaluation for service-connected tinea, effective from March 21, 2006, the date of receipt of his increased rating claim.  

2.  In a September 2007 rating decision, the RO proposed reducing the Veteran's disability evaluation for tinea to a noncompensable rating, and in a March 2008 rating decision, the RO implemented the proposed reduction, effective as of July 1, 2008.  

3.  At the time of the reduction of the Veteran's benefits, his 30 percent disability evaluation for service-connected tinea had been in effect for less than five years.  

4.  Improvement in the Veteran's service-connected tinea was not shown by the totality of the evidence of record.  


CONCLUSION OF LAW

The reduction from 30 percent to a noncompensable rating for service-connected tinea, effective July 1, 2008, was not proper, and the requirements for restoration of a 30 percent disability evaluation, as of July 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.118, Diagnostic Codes 7806, 7813 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the propriety of the reduction, that benefit is granted in full, to the extent that the Veteran's 30 percent rating has been restored from July 1, 2008.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


Propriety of Reduction

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); Brown v. Brown , 5 Vet. App. at 413, 420 (1993).  

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21. 

The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in his ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011). 

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.102 (2011).  However, the Court has specified a different burden of proof with respect to rating reduction claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 30 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 30 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a) , that a rating reduction was warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

For ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344.  However, as outlined above, the Veteran's 30 percent disability evaluation had not been in effect for five years, and as such, these requirements do not pertain to his claim.  

The Veteran's tinea has been evaluated pursuant to Diagnostic Code 7813, which includes the rating criteria for tinea pedis and tinea cruris.  Pursuant to this rating criteria, these disabilities should be evaluated under the rating criteria for disfigurement of the head face or neck; the rating criteria for scars; or the rating criteria for dermatitis; depending on the predominant disability.  As the evidence of record reflects the RO's determination that the Veteran's tinea is most analogous to dermatitis, the RO has evaluated the Veteran's disability pursuant to the rating criteria for dermatitis.  

Diagnostic Code 7806 outlines the rating criteria for dermatitis or eczema.  Pursuant to this rating criteria, a noncompensable evaluation is assigned when the skin disorder covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  Finally, a rating of 60 percent is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).
When the Veteran filed the increased rating claim in March 2006 from which his appeal stems, the Veteran had been in receipt of a noncompensable evaluation for his service-connected tinea since he was awarded service connection for this skin disorder in 1975.  After the Veteran had been afforded a VA examination in July 2006, the RO increased his disability evaluation to 30 percent effective the date of receipt of his increased rating claim, as the July 2006 examiner opined that the Veteran's tinea affected 40 percent of his body.  However, when awarding this increased rating in July 2006, the RO advised the Veteran that his disability evaluation was not permanent, in light of the perceived likelihood of improvement, and that the assigned 30 percent rating was subject to review after a future VA examination.  The Veteran was subsequently scheduled to undergo a VA examination in August 2007; however, he failed to appear.  Accordingly, the RO proposed to reduce the Veteran's evaluation to a noncompensable rating in a September 2007 rating decision.  
The notice accompanying this proposed action informed the Veteran of the reasons for the proposed reduction, specifically that the Veteran had failed to appear for his scheduled examination.  See 38 C.F.R. § 3.655(c) (outlining the procedures to be followed when a claimant fails to appear for an examination in cases where the issue is continuing entitlement).  The notice further informed the Veteran of his right to submit additional evidence on this matter and request a personal hearing.  The Veteran then responded by requesting that his examination be rescheduled, and he underwent this rescheduled examination in October 2007.  
The October 2007 VA examination report reflects the examiner's characterization of the Veteran's skin disorder as in remission, with no skin abnormalities evident at the time of the examination.  However, the Veteran's subsequent VA treatment records reflect his ongoing use of prescription topical medications to treat his service-connected skin disorder, and a May 2008 VA treatment record reflects the Veteran's report of experiencing a flare-up of his tineal rash in the areas of his groin and under his mustache.  A physical examination performed at this time revealed erythema of the mustache line, right thigh, and scrotum.  Additionally, an October 2008 VA treatment record, created after the Veteran's noncompensable evaluation had been implemented, reflects the Veteran's report of experiencing a pruritic rash on his neck for two weeks prior to the time of treatment.

The Board notes that the Veteran has reported that he experiences periods of flare-up and remission of his skin disorder, often depending on the regular use and efficacy of his prescribed medication.  Furthermore, this characterization is consistent with the evidence of skin abnormalities observed during his 2006 VA examination, the 2007 examiner's characterization of the Veteran's skin disorder as in remission, and the Veteran's 2008 treatment for recurrent symptoms.  Moreover, the Board does not find that the lack of any evidence of a skin disorder during the Veteran's 2007 examination should be determinative of his claim, as VA has an obligation to attempt to schedule examinations to assess such disorders during an active stage of his skin disorder.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).  

Given the Veteran's assertions that his skin disorder has both active and inactive stages, coupled with the medical evidence of record reflecting such periods of activity and remission, the Board finds that the evidence of record does not clearly reflect an improvement in the Veteran's service-connected skin disorder actually occurred.  Thus, the related reduction of benefits was improper.  Where the rating decision proposing reduction of a rating is not proper, the prior rating must be restored.  Accordingly, restoration of a 30 percent evaluation for the Veteran's service-connected tinea, as of July 1, 2008, is warranted.  


ORDER

The reduction from a 30 percent rating to a noncompensable rating for service-connected tinea was not proper; a 30 percent disability rating for tinea from July 1, 2008 is restored.  


REMAND

With regard to the Veteran's increased rating claim (now phrased as a claim for a disability rating in excess of 30 percent), the Board notes that the Veteran's skin disorder was last evaluated for VA purposes in October 2007.  Given the approximate lapse of five years since this condition was last assessed, the Veteran's representative has requested that the Veteran be afforded a new VA examination to assess the current severity of his service-connected skin disorder.  Moreover, as referenced above, the Veteran's VA treatment of record indicates that he sought treatment for eruptions of his skin disorder in May and October 2008, thereby indicating a worsening of his skin disorder since it was last assessed as in a state of remission during his October 2007 VA examination.  Thus, the Veteran should be afforded a new VA examination, and the Veteran's recent VA treatment records should also be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, dated from January 2009 to the present.The record reflects that during the course of this appeal, the Veteran has received treatment from the Oakland Park and Broward County VA medical facilities.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC must inform the Veteran that he can provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current residuals and severity of his service-connected tinea.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Care must be taken to schedule this examination when there is an active skin rash.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, the Veteran's skin disorder symptomatology.  The examiner should also specify the areas of Veteran's body affected by his skin disorder, the percentage of his body affected, the types of medications prescribed to treat his skin disorder, and the length of such courses of treatment.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the full benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


